Whitfield, J.
This action was brought to recover as damages the value of land conveyed by the plaintiffs in error to the predecessor of the railroad company for a railroad right of way “also sufficient amount of land for depot,” the consideration being “said company agrees to receive and receipt for all freight to and from said depot on regular shedule time. Said depot to be known as Terra Oeia Depot. Said right of way for depot and side track shall be one hundred wide on the south side of the track by two hundred and fifty in length the Terra Teia Spur track of said” company, the claim being also for damages for the value of other land of the plaintiffs alleged to have been *129trespassed, upon and appropriated by tbe defendant for additional side tracks, it being alleged that the depot had been maintained as agreed for a time, but later the place was abandoned and not used as' a depot as agreed to be done. The labyrinth of pleadings should be recast. See 60 Fla. 429.
It appears that the Railroad Commissioners ordered a depot to be established about one mile away and this resulted in the practical abandonment of the depot agreed to be used. In the course of the trial the plaintiffs took a non-suit with a bill of exceptions under the statute.
Without discussing the pleadings and proceedings in detail the matter will be disposed of by holding that in view of the abandonment of the depot on the land conveyed by the plaintiffs for that purpose, the plaintiffs have a right of action for the fair value of the land conveyed to and appropriated and retained by the defendants or its predecessors in interest, but not for consequential damages that may result to the plaintiffs in matters of business convenience and decreased values of plaintiffs’ contiguous property, &c., from a change of the site of the depot, such consequent losses if any resulting from the order of the Railroad Commission, a governmental agency having authority in the premises. See 156 Ky. 27, 160 S. W. Rep. 759, 49 L. R. A. (N. S.) 848. See also 54 Fla. 635, 45 South. Rep. 574, 16 L. R. A. (N. S.) 307; 60 Fla. 412; 239 U. S. 583.
Reversed for appropriate proceedings.
Browne, C. J., and Taylor, Ellis and West, J. J. concur.